MEMORANDUM **
Marco Pulido appeals from the 108-month sentence imposed following his guilty-plea conviction for conspiracy to posses with intent to distribute cocaine, in violation of 21 U.S.C. § 846, and possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pulido contends that the district court erred by failing to sentence him to the low end of the sentencing range because the government was responsible for the amount of cocaine involved. We reject this contention because Pulido has failed to show that he lacked the intent and capability to provide the amount of drugs involved. See United States v. Naranjo, 52 F.3d 245, 250 n. 13 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.